EXHIBIT 1
                                                                  Tuesday, May 20, 2008
                                                                          Official Results

                                                                                                          Seat of                     Seat of            Seat of
                                                                                                       David Resnick             Steven Rosenstock  Nathan Rothschild
                      Public   Absentee   Emergency   Affidavit       Proposition #1         Aron       Steven      David     Moshe      Steven    Nathan
                     Counter    Ballots    Ballots    Ballots        Yes         No          Wieder     White       Resnick   Hopstein Rosenstock Rothschild
#1 Lime Kiln          827         3          0                       208          587          526         258         2         544         2             582
#2 Summit Park        427         7          0           1           287          122           40         354         2         86          4             169
#3 Freshman Center   1,780        2          0          20           37          1,619         1,708       46          1        1,711        1            1,039
#4 Ramapo            1,262        3          0           4           63          1,148        1,103        82          2        1,094        2             852
#5 Hillcrest         1,457        5          0                       218         1,143        1,169        252         2        1,202        2            1,011
#6 RCC Annex          478         6          0           4           290          112          107         352         2        133          5             130
#7 Spring Valley     1,493        6          0          15           178         1,172        1,241        209         1        1,256        4             679
#8 Margetts           441         5          0                      179           259          174         226         2        205          3             215
#9 Chestnut Ridge     412        14          0           1          264           143           45         342         1        109          2             199
#10 Hempstead         480        9           0          1           253           173          148        294          2        193          4             227
Totals               9,057       60          0          46          1,977       6,478         6,261       2,415       17       6,533        29            5,103
